DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 22-30 in the telephonic reply on May 18, 2022, is acknowledged and appreciated.

As indicated by the applicant, claims 14-21 have been canceled.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via a voice mail response, from Sanjiva Reddy, in response to a potential Restriction Requirement between two inventions (Invention I of claims 1-13 and 22-30 and invention II of claims 14-21) on May 18, 2022. The applicant has chosen claims 1-13 and 22-30 to be considered for further examination and claims 14-21 were canceled.

The application has been amended as follows: 

Cancel claims 14-21.


Claim Objections
Claim 1, the phrase “to the secondary cooling loop” should be changed to “a secondary cooling loop” since there exists an “or” in the claim and if only latter of the two conditions is satisfied, then there is lack of antecedent basis for the secondary cooling loo and this smack change avoids that issue altogether.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 9 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al., U.S. Patent No. 7,905,096.

As per claims 1 and 23, these claims, as best understood, claim a datacenter cooling system comprising a refrigerant cooling loop to:

(1) 	extract heat from a secondary cooling loop that is located within the datacenter; or 
(2)	to provide supplemental cooling to one or more components of the datacenter that are coupled to the secondary cooling loop.

Figure 10 of Campbell et al. discloses these features by disclosing that in a first loop, building chilled, facility coolant is supplied (via 1010) and passes a control valve (1020) which is driven by a motor (1025) and feeds the coolant through a heat exchanger (921), and then separately, in a second loop, a reservoir tank (1040) holds system coolant which is pumped out by pump(s)(1050 and/or 1051) into the liquid to liquid heat exchanger (921) and uses the system water supply and return manifolds so as to aid in the cooling of the liquid cooled electronics rack (e.g. See Figure 10 and its corresponding textual descriptions).

	As per claims 4 and 23-25, and as best understood, both loops have the flow controlled (e.g. See Figure 10, element 1020 which controls the flow in the first loop, and elements 1050 and 1051 which controls the flow in the secondary loop).

	As per claims 6-7, and as previously mentioned with respect to the rejection of claim 1, Campbell et al. discloses two cooling loops, per se, and a “cold plate”, per se, as well as each looping utilizing a refrigerant and/or coolant, per se (e.g. See Figure 10 and its corresponding textual descriptions).

As per claim 9, the rejection of claim 1, from above, is applied herein. Further, Campbell’s disclosed “controller” is clearly interpreted to adequately correspond to the claimed logic-based control unit, per se (e.g. See C22 L35-37).

 	Further with respect to claim 23, Campbell et al. discloses the utilization of temperature sensors in the loops (e.g. See Figure 3B, elements 342 and/or 344).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al., as applied to claims 1, 9 and 22, respectively, from above, and further in view of Benoit, U.S. Patent Application Publication No. 2022/0004475.

As per claims 2 and 10, Campbell et al. fails to teach to teach or adequately suggest a feature whereby the controller utilizes a processor that implements control via a learning mechanism, per se.

In analogous art, Benoit discloses this feature by disclosing a method and system for controlling the cooling of a data center, whereby a processor (element 23) utilizes data to determine the optimal controls for the cooling (e.g. See [0024] for discussion of a “learning value” that is used to optimize the cooling operations of the data center).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Benoit into Campbell et al. for the purpose of providing a more flexible control strategy so that the system could compensate for and overcome any changes to the operational conditions of the data center in a timely manner by allowing the overall system to be optimized in real time.

As per claims 3, 11 and 26-27, Campbell et al.’s combined system clearly discloses the utilization of a cold plate, per se (e.g. the heat exchanger of Campbell et al.; element 921). Further, Benoit discloses machine learning utilizing neuron levels, per se (e.g. See Benoit, specifically [0002] discussing neural networks being a type of advanced machine learning that is utilized for controlling the overall operations).

As per claim 28, Campbell et al. discloses two cooling loops, per se, and a “cold plate”, per se, as well as each looping utilizing a refrigerant and/or coolant, per se (e.g. See Figure 10 and its corresponding textual descriptions).


Claims 5, 13 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al., as applied to claims 1, 9 and 22, respectively, from above, in further view of GAO, U.S. Patent Application Publication No. 2020/0288601.

As per claims 5, 13 and 29-30, although Campbell et al. discloses utilizes a valve to control the flow through the first loop, Campbell et al. does not specifically disclose the second loop having the flow controlled based on a temperature with respect to the electronics (servers or racks) of the data center, per se.

In analogous art, GAO discloses this feature (e.g. See [0027] that discusses how the flow rate or each partition or slot can be controlled using an individual pump and temperature sensor so that when servers operate with different workloads, the resulting different temperatures can be reliably and accurately controlled in an individual manner).

It would have been obvious to one of ordinary skill in the art at the time the invention made to have incorporated the teachings or features as disclosed by GAO into Campbell et al. for the purpose of allowing a very accurate way of controlling the server rack by incorporating individual server temperature control for each rack.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al.’s combined system (Campbell et al. in view of Beloit), as applied to claim 11, from above, and further in view of GAO, U.S. Patent Application Publication No. 2020/0288601.

As per claim 12, although Campbell et al.’s combined system discloses utilizing a valve to control the flow through the first loop, Campbell et al.’s combined system does not specifically disclose the second loop having the flow controlled based on a temperature with respect to the electronics (servers or racks) of the data center, per se.

In analogous art, GAO discloses this feature (e.g. See [0027] that discusses how the flow rate or each partition or slot can be controlled using an individual pump and temperature sensor so that when servers operate with different workloads, the resulting different temperatures can be reliably and accurately controlled in an individual manner).

It would have been obvious to one of ordinary skill in the art at the time the invention made to have incorporated the teachings or features as disclosed by GAO into Campbell et al.’s combined system for the purpose of allowing a very accurate way of controlling the server rack by incorporating individual server temperature control for each rack.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claim 8, the prior art of record fails to teach or adequately suggest the booting process feature claimed, and how this process is performed with respect to the first and second cooling loops, in combination with the other claimed features and or limitations as claimed. The prior art of record does not address a booting process, per se, and this distinction in combination with the other features and or limitations form the basis for the indication of allowable subject matter with respect to at least dependent claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        May 20, 2022
/RDH/